Citation Nr: 0532697	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  00-17 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to disability compensation for a dental 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to June 
1945, including honorable combat service during World War II.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which denied the benefit sought on 
appeal.  The Board first considered this appeal in January 
2003 and denied the benefit sought.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court) and in February 2004, the Court 
granted a joint motion for remand, vacating the Board's 
January 2003 decision and remanding the claim for additional 
consideration of entitlement to compensation under 38 C.F.R. 
§ 4.150.  Accordingly, the Board remanded the claim for 
additional development of the medical record in April 2004 
and again in February 2005.  All requested development has 
now been performed by the RO and the appeal is properly 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have any dental abnormality other 
than the loss of teeth due to an in-service dental trauma.

3.  The veteran's loss of teeth is not a result of loss of 
bone through trauma or disease such as osteomyelitis.




CONCLUSION OF LAW

Service connection for a dental disability for VA 
compensation purposes is not warranted.  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. § 3.381 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in March 2001 and April 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  Fortunately, the Court 
acknowledged in Pelegrini that some claims were pending at 
the time the VCAA was enacted and that proper notice prior to 
the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based and the Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claim.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the type of dental disabilities experienced as 
a result of his in-service shrapnel wound to the face, and by 
affording him the opportunity to give testimony before a 
Decision Review Officer at the RO in August 2000; the veteran 
elected not to have a hearing before the Board.  It appears 
that all known and available records relevant to the issue 
here on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

The veteran contends that he is entitled to compensation for 
the loss of his teeth because he lost them over the years as 
a consequence of an in-service shrapnel wound to the face.  
He credibly testified before a Decision Review Officer that 
five to seven of his teeth were cracked when he was injured 
by shell fragments in 1944, and that he had been wearing 
dentures for many years because most of his teeth had to be 
extracted as a result of the actual shell fragment wound and 
infection that set in afterwards.  The veteran asserted that 
he could not be fitted with implants because he had cracks in 
his bones.

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and for 
periodontal disease will be considered solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  See 38 C.F.R. § 3.381(a).  As such, service 
connection for compensation purposes is not available for a 
dental condition other than one resulting from dental 
trauma.

In rating decisions in 1948 and 1954, the veteran was found 
to be entitled to service connection for dental treatment 
purposes only.  Thus, the only issue here before the Board is 
whether the veteran currently has a dental disability due to 
in-service dental trauma.  The Board points out at this 
juncture that in a precedent opinion, VA's General Counsel 
held that dental treatment of teeth, even extractions, during 
service did not constitute dental trauma.  See VAOPGCPREC 5-
97, 62 Fed. Reg. 15,566 (1997).  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Service medical records clearly show that the veteran 
experienced a shell fragment wound to the right side of his 
face in June 1944.  He underwent treatment predominantly for 
the loss of tongue tissue, including reconstructive surgery.  
Some of his teeth were extracted, but photographs taken in 
September and October 1944 show that a number of the 
veteran's teeth remained intact.  X-rays taken in September 
1944 do not show any fracture of the mandible.

Post-service treatment records show that the veteran is 
treated periodically for denture repair.  They also show that 
the veteran has been counseled regarding oral hygiene and 
smoking cigarettes.  There is no suggestion in the treatment 
records that the veteran fractured his mandible, experienced 
chronic infections of the maxilla or mandible such as 
osteomyelitis, limited temporomandibular articulation, loss 
of ramus or condyloid or coronoid processes, nor is there any 
evidence of a loss of teeth due to the loss of substance of 
the maxilla and/or mandible.  The veteran was most recently 
treated in June 2005 with removable prosthodontics.

The veteran underwent VA examination in May 2004 and was 
noted to have poor condition of the intraoral tissues due to 
poor hygiene; he also had adult periodontal disease.  All of 
his teeth were missing except teeth numbers 13, 14, 21 and 
22; tooth 23 was a root surface only.

The veteran underwent another VA examination in June 2005 and 
was again noted to have missing teeth and maxillomandibular 
dentures.  Panoramic dental tomogram showed no evidence of 
maxillary or mandibular fracture or malocclusions; there was 
no evidence of loss of substance of the body of the maxilla 
or mandible.  The examiner fully reviewed the veteran's 
claims folder and, after a full examination of the veteran, 
opined that it was likely that the veteran lost most of his 
teeth as a result of caries and periodontal disease 
independent of the in-service trauma.

Given the evidence of record, the Board finds that the 
veteran experienced a dental trauma during service as it 
would be almost impossible to have a shell fragment wound to 
the face that caused a severe laceration of the tongue 
without some sort of dental trauma and his service medical 
records show that teeth were extracted shortly after the 
injury.  The veteran was discharged from service, however, 
without any chronic disability for which VA compensation 
benefits may be awarded.  Specifically, there is no evidence 
of a dental abnormality, other than the loss of teeth, due to 
an in-service dental trauma.  Because the loss of teeth is 
not shown in the medical evidence to be due to bone loss 
through trauma or disease such as osteomyelitis, it does not 
qualify as a dental disability for which compensation may be 
awarded.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, Note.

The Board fully acknowledges that the veteran testified that 
he cannot be fitted for implants because his bones are 
cracked.  The medical evidence of record, however, shows that 
the mandible and maxilla are intact and there is no 
suggestion that the veteran's loss of teeth was due to the 
loss of substance of either the mandible or the maxilla, that 
he experienced chronic infections such as osteomyelitis, or 
that he has been found to have any other dental and/or oral 
condition for which compensation may be granted under 
38 C.F.R. § 4.150.  Consequently, absent evidence of a 
current dental or oral disability as defined in 38 C.F.R. 
§ 4.150, the Board cannot award compensation benefits.  Thus, 
disability compensation for a dental disability is denied.


ORDER

Disability compensation for a dental disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


